Citation Nr: 1728196	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  08-25 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to service connection for a low back disorder, to include low back strain and intervertebral disc syndrome.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to May 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge in January 2010. In April 2010, the Board remanded this case.  In a May 2014 decision, the Board denied the benefits sought on appeal.

The Veteran appealed the Board's May 2014 decision to the United States Court of Appeals for Veterans Claims (Court). Pursuant to a Joint Motion for Remand (JMR), the Court, in an October 2014 Order, vacated the Board's May 2014 decision and remanded the matter to the Board.  In June 2015, the Board remanded this case.


FINDING OF FACT

A low back disorder, diagnosed as low back strain and intervertebral disc syndrome, is attributable to service.  


CONCLUSION OF LAW

A low back disorder, diagnosed as low back strain and intervertebral disc syndrome, was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.304, 30306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran contends that he injured his low back in a motor vehicle accident (MVA) during his period of service.  He asserts that he was struck by a motor vehicle while crossing a street in service in 1961; that he was treated for a hip injury as a result of this accident while in service; that he was put on light duty per a doctor's determination; and that he began experiencing back symptomatology in service for which he did not seek medical treatment.  Post-service, he maintains that he experienced back pain soon after service discharge; that he obtained medical treatment for his back after service; and that he has continued to experience back pain and problems since service.  Therefore, he contends that his current back disorder is likely related to service. 

A review of the STRs reflects that the Veteran reported that he was involved in an MVA in April 1961.  On April 10, 1961, the Veteran indicated that he was involved in an MVA on April 6, 1961.  He said that the doctor gave him light duty.  The Veteran was seen for an assessment of residuals of the MVA.  A contusion of the left hip was noted and it was indicated that the Veteran should be on light duty for two days.  Heat was also given.  The Veteran was reassessed two days later and was found to be improving.  He was returned to full duty.  On April 17, 1961, the Veteran reported a pulling sensation in his left groin.  In September 1961, the Veteran was found to be physically qualified to be an "ammo driver."  Pharyngitis was the single noted disability.  Thereafter, the Veteran was treated for acute tonsillitis and plantar warts.  Subsequently, in February 1963, the Veteran was found to be physically fit for transfer.  In September and October 1963, the Veteran was seen for gastrointestinal complaints as well as facial abrasions.  In March 1964, the Veteran was treated for a cold.  In May 1964, the Veteran was afforded a discharge examination.  At that time, there were no documented complaints, findings, treatment, or diagnosis of a low back injury or residuals thereof.  The examination of the spine yielded only normal findings.  Moreover, the Veteran denied having any painful or swollen joints.  

In support of his claim, Veteran submitted a February 2010 letter from Dr. J.O. in which Dr. O. essentially stated that he had been treating the Veteran for his condition of "degenerative disc disease with associated disc protrusion at L4-5, facet hypertrophy of the lumbar spine with foraminal narrowing and associated mild central stenosis at L2-3 and L4-5."  In his letter, Dr. O. indicated that the Veteran had had back symptoms greater than 40 years that had been persistent and progressively getting worse; and that the Veteran stated that his back symptoms were due to an injury sustained during his military service in which he was involved in an MVA.  After reviewing copies of the Veteran's medical treatment records and hearing the Veteran's personal account of the accident he experienced and the injury sustained in service, Dr. O. opined that it is more likely than not that there is a direct relationship between the Veteran's post-service low back strain and intervertebral syndrome and the 1961 motor vehicle accident from service.  In doing so, Dr. O. reported that the Veteran had undergone all appropriate conservative management of his back problems in the past, to include activity modification and medical management that involved a surgical decompressive laminectomy performed in the 1990s.  

Although Dr. O. indicated a review of copies of the Veteran's medical treatment records, none of these records (post-service) are contained in the record.  The Board remanded this case to afford the Veteran the opportunity to produce these records or provide information so VA could obtain them, including the complete records including those of Dr. O. since that physician indicated treatment of the Veteran.  However, no other records other than current clinical records have been received.  The Veteran indicated that he could not produce the police report to show the severity of the MVA.  All STRs and service records have been obtained and none of these records shows a back injury or disease.  Additional private medical records have been received which include treatment for current low back disability.  In a June 2016 report concerning the back, Dr. O. indicated that there was no history of trauma.  No further information was provided by Dr. O. regarding what records he reviewed prior to rendering the February 2010 opinion although he was asked to provide such information.  He was specifically requested to indicate if he reviewed the Veteran's separation examination that showed that Veteran did not have any back problems at that time and was invited to provide a clarifying opinion.  Since he provided additional treatment records as well as a copy of the same February 2010 opinion, but did not respond to VA's inquiry, it appears that he chose not to comply with VA's request for that information.  Moreover, other than the recent medical treatment records, dated after the 2010 opinion, there are no other post-service reports.  As such, Dr. O.'s opinion is of diminished probative value.

As for VA records, the Veteran was also afforded a VA examination in August 2010.  The VA examiner indicated that there was no inservice low back injury recorded, the discharge examination was normal, and there was no record of continued post-service back complaints.  This examiner opined that Dr. O. did not review the STRs (Dr. O. only stated "medical treatment records") and also noted that there was no other medical documentation of a chronic problem.  In an August 2016 addendum opinion, the VA examiner indicated that the STRs documented an April 1961 MVA which resulted in a left hip contusion and no back problems.  In addition, there was no medical evidence of chronic back problems except for Dr. O.'s opinion.  The examiner opined that Dr. O. provided his opinion that the current back condition is due to the 1961 MVA without the benefit of the STRs or any other medical documentation of a chronic problem. 

Recently, in June 2017, a medical opinion was received from another private physician, Dr. A., who opined that the current back disability is related to service.  The physician noted pertinent evidence, including the Veteran's report of being thrown 20 feet during service.  This physician indicated that this type of trauma is a risk factor for developing degenerative disc disease which develops over time.  This physician disagreed with the 2016 VA opinion that just because the spine examination was normal and there were no documented back complaints until years later, that the accident could not have caused the degenerative disc disease.  The physician cited to medical references that degenerative disc disease often starts with an antecedent injury, such as the Veteran being thrown in this case.

Turning to the medical opinion evidence, in determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In addition, the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support the opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1990).  

In this case, as noted, Dr. O. referenced medical records, but it is unclear which records he meant and although he has repeatedly been asked to clarify his statements, he has failed or declined to do so.  As such and as indicated, his opinion is of diminished probative value.  

The opinions rendered by VA and Dr. A., on the other hand, specifically reviewed the record.  The examiners were aware of the Veteran's medical history, provided fully articulated opinions, and also furnished reasoned explanations.  The Board therefore attaches significant probative value to the VA and private opinion of Dr. A. as they are well reasoned, detailed, consistent with other evidence of record, and included an accurate assessment and review of the background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  The VA and private opinion of Dr. A. are in conflict, but are probative despite the different conclusions.  As such, the Board finds that the medical evidence of record is in relative equipoise as to the matter of whether the current back disability is attributable to service.  Although there are contradictory opinions, the Board finds that they are of equally probative value as they were provided by medical professionals and were based on essentially accurate medical histories.  The evidence in this case is so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a low back disorder, diagnosed as low back strain and intervertebral disc syndrome is warranted.









							(Continued on the next page)

ORDER

Entitlement to service connection for a low back disorder, diagnosed as low back strain and intervertebral disc syndrome is granted.  




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


